Citation Nr: 0926361	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1961 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The record does not show that the claimant is a "combat 
Veteran" or that he was diagnosed with PTSD in service. 

2.  PTSD cannot be attributed to the Veteran's military 
service in the absence of independently verifiable in service 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1131, 1154, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2008); 73 Fed. Reg. 64,208 
(March 31, 2009) (amendments to 38 C.F.R. § 3.304(f) 
(effective from October 29, 2008)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in May 
2006 and in September 2006, prior to the November 2006 rating 
decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice in accordance with the United States Court 
of Appeals for Veterans Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and in accordance with 38 
C.F.R. § 3.304(f)(3); M21-1MR, Part IV, Subpart ii, Section 
D, Chapter 17; Patton v. West, 12 Vet. App. 272, 278 (1999) 
(holding that VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal trauma 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence).

The Board notes that above notice did not provide the 
claimant with notice of the recent change in the regulation 
defining PTSD.  See 73 Fed. Reg. 64,208 (March 31, 2009) 
(amendments to 38 C.F.R. § 3.304(f) (effective from 
October 29, 2008).  Neither does the record show that he was 
provided notice of this change in regulation in a statement 
of the case or supplemental statement of the case.  
Nonetheless, the Board finds that VA adjudication of the 
current appeal may go forward without providing him with this 
notice because the change to the regulation only has an 
impact on claims where the Veteran was diagnosed with PTSD 
while on active duty, and, as explained blow, this appellant 
has never claimed that he was diagnosed with PTSD while on 
active duty and the record does not show his being diagnosed 
with PTSD until many years after his separation from military 
service.  Therefore, the Board finds that the Veteran was not 
prejudiced by not being notified by VA of this change in 
regulation and VA adjudication of the current appeal may go 
forward.  See 38 C.F.R. §§ 19.9, 19.29, 19.31 (2008); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that the duty to assist has been 
fulfilled.  VA has secured all available pertinent evidence 
and conducted all appropriate development. Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available service and post-service 
records.  

As to stressor development, while a review of the record on 
appeal reveals a number of statements in support of the claim 
from the Veteran and his family members regarding the 
stressors, none of these statements included dates, names, or 
any other details regarding the alleged sexual assaults which 
are capable of being verified.  Therefore, adjudication of 
his claim may go forward without further attempts to verify 
the Veteran's stressors.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

As to not providing the Veteran with a VA examination, the 
Board notes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board 
finds that any medical opinion linking the Veteran's current 
PTSD to his active military service would necessarily be 
based upon the unsubstantiated history provided by the 
claimant.  In the absence of a verified stressor, there is no 
competent basis upon which to conclude that any PTSD is 
related to service.  38 C.F.R. § 3.304(f).  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the Veteran's claim for 
service connection.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The Claim

The Veteran claims that his PTSD was caused by numerous 
sexual assaults that he experienced during his time in 
service.  More specifically, he has asserted that his 
Sergeant forced him to commit sexual acts.  See February 2006 
Statement in Support of Claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran 's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); 73 Fed. Reg. 
64,208.  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, that he did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
or the claimant was not diagnosed with PTSD in service, lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the Veteran's testimony 
as to the occurrence of the claimed stressors.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 
7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board will look to see if the record contains 
proof that the claimed in-service stressors actually 
occurred.  38 C.F.R. § 3.304(f).  The occurrence of the 
claimed stressors must be supported by credible evidence.  
Id.  As stated above, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), provide that the evidence required 
to establish the occurrence of a recognizable stressor varies 
depending upon whether or not the Veteran was engaged in 
combat with the enemy and was diagnosed with PTSD while in 
service.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993); 73 
Fed. Reg. 64,208.

As to whether the claimant is a "combat Veteran," the Board 
notes that the claimant has never contended that he was 
engaged in combat and the evidence has not established that 
he engaged in combat with the enemy.  The Veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  His service records list his 
military occupational specialty as a supply handler.  In 
addition, his service personnel records did not show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
Therefore, the Board finds that the claimant is not a 
"combat Veteran."  

Next, the Board will see if the Veteran was diagnosed with 
PTSD in service.  See 73 Fed. Reg. 64,208.  In this regard, 
while the record on appeal is positive for a diagnosis of 
PTSD, this diagnosis appears in the record many years after 
the Veteran's separation from active duty.  Therefore, his 
lay statements regarding the claimed stressors cannot alone 
be accepted as conclusive evidence as to the actual existence 
of his claimed stressors.

Accordingly, since the claimant is not a "combat Veteran" 
and was not diagnosed with PTSD while in service, the Board 
will next look to see if the record contains independent 
evidence that verifies any of his in service stressful 
experiences.  38 C.F.R. § 3.304(f)(4).

Since the Veteran has claimed PTSD due to in-service personal 
assault, the Board may look to evidence from sources other 
than his service records that may corroborate the claimant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

In Patton, supra, the Court held that special consideration 
must be given to claims for PTSD based on personal assault.  
In particular, the Court held that the provisions in M21 
which address PTSD claims based on personal assault are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

In this regard, the Board notes that new M21-1MR, Part IV, 
Subpart ii, Section D, Chapter 17 states that, in cases of 
sexual assault, development of alternate sources for 
information is critical.  There is provided an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include medical records, military or civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants, and copies of personal diaries or 
journals.  Id.  Also of particular pertinence is the 
provision of 38 C.F.R. § 3.304(f)(3) which states that 
behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor.  The 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of "(v)isits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment."

First, in reviewing the service treatment records, the Board 
finds no evidence of a diagnosis of PTSD or any other 
psychiatric disorder.  The service treatment records do not 
reflect that the Veteran was ever treated for physical 
injuries or received mental counseling after allegedly being 
assaulted and sexually violated, nor do they show that he 
ever reported, even obliquely, to having been the victim of 
sexual assault.  Furthermore, the Veteran's service personnel 
records do not demonstrate any non-medical indicators that 
the Veteran suffered a personal assault.  See 38 C.F.R. § 
3.304(f)(3).  For instance, the service personnel records do 
not reveal any problems related to his performance that may 
be indicative of mental distress.  Although the Veteran was 
absent from his unit in July 1963 and received disciplinary 
action, the Veteran did not contend nor does the evidence 
show that the absence was related to his reports of sexual 
assault.  

In addition, as noted above, the Veteran has been afforded 
several opportunities to provide alternative evidence to 
support his claim.  Although he stated in his VA treatment 
records that a fellow serviceman could support his claim, he 
has not obtained a statement from this person.  The record 
does show that the Veteran submitted several lay statements 
from his family members.  In an August 2006 letter, the 
Veteran's brother-in-law wrote that the Veteran told him over 
the years about an incident that happened during his time in 
service with a Sergeant there that scared him into performing 
sexual acts.  He said that the Veteran first told him in the 
early 1970s and that he wouldn't tell his wife and friends 
about it.  The letter also noted that the Veteran experienced 
a recent incident at work during which someone said obscene 
things to him and grabbed him, which flared up his trauma 
from the service.  In another letter dated in March 2007, the 
Veteran's son stated that he had many memories of his father 
being depressed and even suicidal to a degree.  The Veteran 
told him mortifying stories from his time in the military 
where he was in fear of his life and disturbing memories 
including his abusive father.  While recognizing the 
aforementioned lay statements, the Board notes that they lack 
sufficient details which would allow for verification.  
Indeed, the lay statements do not provide dates, names, or 
any other details regarding the alleged sexual assaults 
during the Veteran's time in service.  Further, the letters 
demonstrate that the Veteran did not tell anyone about his 
experiences until years after he separated from active 
military service.  Consequently, the lay statements do not 
provide competent corroborating evidence of the Veteran's 
claimed stressors.  

In sum, the Board has reviewed all of the evidence, to 
include the Veteran's statements, the service records, and 
the VA treatment records.  Unfortunately, the Board cannot 
find evidence sufficient to establish a verified in-service 
stressor event which would allow the Board to grant this 
appeal under 38 C.F.R. § 3.304(f).  To the extent that the 
Veteran contends that he suffers from PTSD due to personal 
assaults during service, corroborating evidence is required 
to verify stressor events.  The only evidence of in-service 
stressor events is, however, contained in the Veteran's own 
statements and lay statements from those who were told about 
the incidents years after they occurred with no details 
provided regarding the alleged incident.  Absent probative 
objective supporting evidence to corroborate the occurrence 
of a specific stressor-event, an essential element for a 
grant of service connection for PTSD is not established and 
the Veteran's claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


